Citation Nr: 1526264	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  08-15 145	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a disability of the left upper extremity (claimed as left hand and left arm numbness).

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a compensable disability rating for residuals of multiple right rib fractures.

5.  Entitlement to a compensable disability rating for status-post atrial septal defect repair.

6.  Entitlement to a compensable disability rating for residuals of removal of moles and cysts.

7.  Entitlement to a disability rating greater than 10 percent for residuals of left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Brendan B. Garcia, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to July 1981 and from January 1982 to January 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which determined that new and material evidence had not been received sufficient to reopen the Veteran's previously denied claims of service connection for a right shoulder disability, bilateral hearing loss, numbness of the left arm, and for numbness of the left hand.  The RO also denied the Veteran's claims for compensable disability ratings for service-connected residuals of multiple right rib fractures (which was characterized as status-post fractured ribs #4, 5, 6, 7, 8, right), status-post atrial septal defect repair (which was characterized as status-post repair atrial septal defect with residual chest pain), and for residuals of removal of moles and cysts (which was characterized as status-post excision numerous moles and cysts).  The RO further denied the Veteran's claim for a disability rating greater than 10 percent for residuals of left shoulder impingement syndrome.  The Veteran disagreed with this decision in October 2006.  He perfected a timely appeal in May 2008.  A Travel Board hearing was held at the RO in August 2010 before an Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In April 2011 and in July 2014, the Board reopened all of the Veteran's previously denied service connection claims and remanded this appeal to Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  In the April 2011 remand, the Board directed that the AOJ obtain the Veteran's updated VA treatment records and schedule him for appropriate examinations.  These records subsequently were associated with the Veteran's claims file and the requested examinations occurred in July 2011.  In the July 2014 remand, the Board directed that the AOJ attempt to obtain the Veteran's Social Security Administration (SSA) records.  These records subsequently were associated with the claims file.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board notes that, after the Acting Veterans Law Judge who held the August 2010 Board hearing subsequently left the Board, the Veteran was notified of his right to another Board hearing before a different Veterans Law Judge in May 2014 correspondence.  The Veteran did not respond.  Thus, his hearing request is deemed satisfied.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

Because the Veteran's current mailing address of record is within the jurisdiction of the RO in Winston-Salem, North Carolina, that facility retains jurisdiction in this appeal.

Unfortunately, the issues of entitlement to a compensable disability rating for residuals of multiple rib fractures, entitlement to a compensable disability rating for status-post atrial septal defect repair, entitlement to a compensable disability rating for residuals of removal of moles and cysts, and entitlement to a disability rating greater than 10 percent for residuals of left shoulder impingement syndrome are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

The record evidence shows that the Veteran does not experience any current disability of the left upper extremity or right shoulder which could be attributed to active service.


CONCLUSIONS OF LAW

1.  A disability of the left upper extremity (claimed as left hand and left arm numbness) was not incurred in or aggravated by active service nor may arthritis of the left upper extremity be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  A right shoulder disability was not incurred in or aggravated by active service nor may right shoulder arthritis be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in March 2004, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the March 2004 VCAA notice did not provide with the Veteran with Dingess notice, the Board notes that the Veteran's claims subsequently were readjudicated in a January 2008 Statement of the Case (SOC) which included appropriate Dingess notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

As will be explained below in greater detail, the evidence does not support granting service connection for a right shoulder disability or for a disability of the left upper extremity.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, the March 2004 notice was issued prior to the currently appealed rating decision in November 2005; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran's Virtual VA claims file has been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

The Veteran contends that he was treated for his claimed disabilities at VA Medical Centers (VAMCs) in Gainesville and Tallahassee, Florida, and in Montgomery, Alabama.  The Veteran's available VA records from VAMC Gainesville have been associated with this claims file.  Both the VAMCs in Tallahassee, Florida, and in Montgomery, Alabama, notified the AOJ in separate correspondence in May 2004 that there were no records for the Veteran available at either facility.  The Board concludes that these records do not exist and further attempts to obtain them would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Acting VLJ (AVLJ) noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  The AVLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, his then-service representative.  The representative and the AVLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the AVLJ asked questions to draw out the evidence which supported the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with VA examinations which address the contended causal relationship between the claimed disabilities and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.


Right Shoulder Disability and Left Upper Extremity Disability

The Veteran contends that he incurred a right shoulder disability and a disability of the left upper extremity (which he characterized as left hand and left arm numbness) during active service.  He specifically contends that he constantly lifted heavy weight over his shoulder during active service, causing his current right shoulder disability.  He also specifically contends that he is unable to button his shirt or open a doorknob due to his left upper extremity disability.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, No. 13-0540 (Vet. App. Feb. 9, 2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  With the exception of arthritis, neither a right shoulder disability nor a disability of the left upper extremity is explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  Thus, the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is applicable to these claims only to the extent that they involve arthritis.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for a right shoulder and for a disability of the left upper extremity.  The Veteran contends that he incurred disabilities of the right shoulder and of the left upper extremity (which he characterized as numbness of the left arm and left hand) during active service.  The record evidence does not support the Veteran's assertions.  It shows instead that, although the Veteran has complained of disabilities of the right shoulder and of the left upper extremity, he does not experience any current right shoulder or left upper extremity disability which could be attributed to active service or any incident of service.  The Veteran's service treatment records show that, at his enlistment physical examination in March 1972 prior to his entry on active service in June 1972, clinical evaluation was normal.  On periodic physical examination in May 1981, just prior to his separation from service at the end of the Veteran's first period of service in July 1981, clinical evaluation was normal.  

At his enlistment physical examination in January 1982 at the beginning of his second period of active service, the Veteran denied all relevant medical history.  Clinical evaluation was normal.  These results were unchanged on subsequent periodic physical examination in April 1982 and in April 1984.  On a medical history report form completed at his separation physical examination in October 1985, prior to his separation from service in January 1986 at the end of his second period of active service, the Veteran he reported an in-service medical history of a trick shoulder.  The in-service examiner noted that this referred to left shoulder and not right shoulder problems.  

The post-service evidence also does not support granting service connection for a right shoulder disability or for a disability of the left upper extremity.  It shows instead that, although the Veteran has complained of right shoulder and left upper extremity problems since his service separation, he does not experience any current right shoulder or left upper extremity disability which could be attributed to service.  For example, on VA outpatient treatment in January 1987, the Veteran complained of numbness to the left elbow and left little and ring fingers and intermittent decreased grip strength although the VA clinician stated that the Veteran's examination was entirely within normal limits.  The impressions included possible left cubital tunnel.  An electromyograph (EMG) was recommended.

Following VA EMG in November 1987, the clinician stated that there was "[n]o evidence of denervation in ulnar-innervated muscles of [the] left hand" and normal left forearm conduction.

Following VA EMG in July 2010, there was no evidence of electrical instability of the left upper extremity.

On VA peripheral nerves examination in July 2011, the Veteran's complaints included left elbow pain and numbness in the 4th and 5th digits of the left hand.  Physical examination showed normal reflexes throughout, normal sensation of the left upper extremity with no sensory deficit, normal motor strength, no muscle atrophy, gait abnormality, imbalance or tremor, no evidence of fasciculations, no joint function affected by any nerve disorder.  The Veteran's 2010 EMG was reviewed.  The diagnosis was a normal examination with no evidence of left ulnar neuropathy.

On VA joints examination in July 2011, the Veteran's complaints included right shoulder pain, stiffness, weakness, and incoordination.  Physical examination showed no evidence of abnormal weight bearing, no recurrent shoulder dislocations, and no inflammatory arthritis.  The VA examiner stated, "The Veteran's subjective complaints during the examination appeared...out of proportion to objective exam findings."  The diagnoses included no objective evidence of claimed right shoulder condition.

In a July 2011 addendum to the VA examinations completed earlier that same month, the VA examiner stated that he had reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner stated that, because the Veteran's peripheral nerves examination had been normal, an opinion was not indicated.  This examiner also stated that, although "borderline amplitude changes" had been seen in an October 2010 EMG, these had resolved because no motor or sensory loss had been shown on VA examination in July 2011.  This examiner finally stated that, because there was no evidence of a right shoulder condition on VA joints examination in July 2011, an etiological opinion "is not indicated."

The Veteran's SSA records indicate that he was denied SSA disability for various cardiac disabilities and for left arm and left hand disabilities on the basis that he was working full-time at the time that he applied for SSA disability benefits.  The evidence considered by SSA is duplicative of other evidence already submitted by the Veteran to VA.

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a right shoulder disability or a disability of the left upper extremity at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of either of these claimed disabilities at any time during the pendency of this appeal.  The Board notes that the Veteran continues to assert that he experiences unspecified pain in the right shoulder and left upper extremity.  The presence of a mere symptom (such as pain) alone, absent evidence of a diagnosed medical pathology or other identifiable underlying malady or condition that causes the symptom, does not qualify as disability for which service connection is available.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); vacated in part and remanded on other grounds sub nom., Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In summary, the Board finds that service connection for a right shoulder disability and for a disability of the left upper extremity is not warranted.

The Board next finds that service connection for arthritis of the right shoulder or of the left upper extremity is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The evidence does not indicate that the Veteran was diagnosed as having arthritis in either his right shoulder or his left upper extremity during active service or within the first post-service year (i.e., by January 1987) such that service connection is warranted for arthritis in either of these joints on a presumptive service connection basis.  Id.  Thus, the Board finds that service connection for arthritis of the right shoulder and the left upper extremity is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a right shoulder disability and of a left upper extremity disability have been continuous since service.  He asserts that he continued to experience symptoms relating to the right shoulder (pain and discomfort lifting his right shoulder) and of the left upper extremity (left hand and left arm pain and numbness) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of either a right shoulder disability or a disability of the left upper extremity after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a right shoulder disability or of a left upper extremity disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorders began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any relevant medical history or complaints of symptoms.  Specifically, the service separation examination report reflects that the Veteran was examined and his upper extremities were found to be normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including left shoulder impingement and status-post atrial septal defect repair.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the right shoulder or left upper extremity.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

When the Veteran sought to establish medical care with VA after service in March 2009 after returning stateside from Germany, he did not report the onset of right shoulder or left upper extremity symptomatology during or soon after service or even indicate that the symptoms were of longstanding duration.  His complaints and history focused instead on his currently service-connected disabilities.  Such histories reported by the Veteran for treatment purposes are of more probative value than the more recent assertions and histories given for VA disability compensation purposes.  Id.

The Veteran filed a VA disability compensation claims of service connection for multiple cardiac disabilities and for a left hand disability in August 1981 at his separation from service at the end of his first period of active service.  He did not claim service connection for a right shoulder disability or for a disability of the left upper extremity or make any mention of any relevant symptomatology at that time.  Similarly, in January 1986, at his separation from service at the end of his second period of active service, the Veteran filed additional VA disability compensation claims of service connection for disabilities of the left shoulder and left arm.  Again, he did not claim service connection for a right shoulder disability or for a disability of the left upper extremity.   He did not claim that symptoms of his right shoulder and left upper extremity disabilities began in (or soon after) service until he filed his current VA disability compensation claims in November 2003.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories and his previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and the record evidence showing no current right shoulder or left upper extremity disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a disability of the left upper extremity is denied.


REMAND

The Veteran contends that he incurred bilateral hearing loss during active service.  He also contends that his service-connected residuals of multiple right rib fractures, status-post atrial septal defect repair, residuals of removal of moles and cysts, and residuals of left shoulder impingement syndrome are all more disabling than currently evaluated.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for bilateral hearing loss, the Board acknowledges that the Veteran was examined for VA adjudication purposes in July 2011.  Unfortunately, a review of this examination report shows that the opinion rationale provided by the VA examiner is inadequate.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The July 2011 VA audiology examiner found the presence of normal hearing at service separation to be persuasive support for her negative nexus opinion concerning the contended etiological relationship between bilateral hearing loss and active service.  She also stated, "Given the passage of time since the Veteran's active service, it would be with resort to mere speculation to opine precisely to what degree military noise induced hearing loss or some other factor (i.e., potential occupational noise exposure, age related changes, other health conditions, medications) contributes to the Veteran's current degree of hearing loss."

The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Unfortunately, the VA examiner concluded in June 2007 that it would be "mere speculation" to find a causal relationship between these disabilities.  The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr, 21 Vet. App. at 303.  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

The Court also has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009). Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  

Given the foregoing, the Board finds that, because the VA examiner found the lack of hearing loss at service separation to be persuasive and also because this examiner used the "mere speculation" language in her July 2011 opinion regarding the etiology of the Veteran's bilateral hearing loss and did not provide any further explanation of her opinion, this examination report is inadequate for VA purposes.  See also 38 C.F.R. § 4.2.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between the claimed bilateral hearing loss without resorting to mere speculation.

With respect to the currently appealed increased rating claims, the Board notes that the Veteran most recently was examined in July 2011 for the purpose of determining the nature and etiology of his service-connected residuals of multiple right rib fractures, status-post atrial septal defect repair, residuals of removal of moles and cysts, and residuals of left shoulder impingement syndrome.  A review of the Veteran's VBMS electronic paperless claims file indicates that his community-based outpatient clinic ordered new examinations for each of these disabilities in a VA Form 21-2507a dated on April 25, 2015.  It is not clear when these examinations will be scheduled or whether the Veteran already has reported for them.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary.  The Court also has held that when a Veteran alleges that his service-connected disability has worsened since he was examined previously, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, on remand, the Veteran's updated VA treatment records, to include any examination reports from VA examinations ordered in April 2015, should be obtained.  The Board notes in this regard that the Veteran continues to submit duplicate copies of selected service treatment records and post-service VA outpatient treatment records and VA correspondence in support of his appeal.  Since VA already is in possession of his complete service treatment records, since VA is attempting to obtain his complete post-service VA outpatient treatment records, and since VA already is in possession of all relevant correspondence (to include supplemental statements of the case) sent to him, the Veteran is advised to stop sending in duplicate copies of these records in support of his appeal as that only delays appellate review unreasonably.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for his service-connected residuals of multiple right rib fractures, status-post atrial septal defect repair, residuals of removal of moles and cysts, and residuals of left shoulder impingement syndrome in recent years.  Ask them to identify all VA and non-VA clinicians who have treated him for bilateral hearing loss since his service separation.  Advise the Veteran not to submit copies of VA treatment records, service treatment records, or VA correspondence (to include supplemental statements of the case) that may be in his possession.  Obtain all VA treatment records which have not been obtained already, to include any examination reports which were ordered by the Winston-Salem VA Outpatient Treatment Clinic in a VA Form 21-2507a dated on April 25, 2015.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  If any private treatment records obtained by the AOJ are in German, please have them translated in to English.  A copy of any records obtained (and any English translations), to include a negative reply, should be included in the claims file.  If, and only if, the Veteran submits duplicate copies of VA treatment records, service treatment records, or VA correspondence (to include supplemental statements of the case) in response to this REMAND, please return these records to him.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that bilateral hearing loss, if diagnosed, is related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

3.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the AOJ and associated with the claims file.

4.  Review the completed examination report to determine if it is in substantial compliance with this REMAND.  If not, please take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


